In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-2246

H ILARIO R IVAS-M ELENDREZ,
                                                Petitioner-Appellant,
                                  v.

JANET A. N APOLITANO, et al.,
                                             Respondents-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 10 C 6583—James F. Holderman, Chief Judge.



     A RGUED O CTOBER 24, 2011—D ECIDED A UGUST 1, 2012




 Before SYKES and T INDER, Circuit Judges, and D EG UILIO ,
District Judge.
  S YKES, Circuit Judge. Hilario Rivas-Melendrez (“Rivas”)
is a native and citizen of Mexico who entered the
United States in 1970 as a lawful permanent resident. On
November 9, 2009, the Department of Homeland Security



  The Honorable Jon E. DeGuilio, United States District Court
for the Northern District of Indiana, sitting by designation.
2                                                No. 11-2246

(“DHS”) charged Rivas with removability because of a
1980 conviction for statutory rape. At his hearing before
an immigration judge (“IJ”), Rivas acknowledged the
conviction but argued that it did not constitute an ag-
gravated felony and that he was therefore not removable.
The IJ rejected this argument and, after finding that
Rivas had failed to timely file for a discretionary waiver
of inadmissibility, ordered Rivas removed to Mexico.
The IJ rejected Rivas’s subsequent motion to reopen
and found that Rivas was not eligible for a waiver of
inadmissibility. On August 17, 2010, Rivas was removed
to Mexico.
  Two months later Rivas filed a petition for a writ of
habeas corpus in the Northern District of Illinois pursu-
ant to 28 U.S.C. § 2241. Rivas argued that he was wrong-
fully removed because the removal order was invalid.
The district court dismissed the petition for lack of subject-
matter jurisdiction. The court held that Rivas’s claim
was barred by 8 U.S.C. § 1252(g), which prevents courts
from hearing challenges to the execution of removal
orders, and also that Rivas was not “in custody” as re-
quired under 28 U.S.C. § 2241(c).
  We affirm. While Rivas’s situation is sympathetic,
multiple jurisdictional bars preclude our consideration
of his case. The statutory scheme in 8 U.S.C. § 1252(a)
makes clear that challenges to removal orders may be
heard only by a petition for review in the appropriate
court of appeals (here, the Eleventh Circuit) and that
no other courts have jurisdiction to review removal
orders. Section 1252(g) further provides that “no court
No. 11-2246                                             3

shall have jurisdiction to hear” any challenge to the
execution of a removal order. Rivas’s reliance on
§ 1252(f)(2) is misplaced because that provision is not an
independent grant of jurisdiction. Nor was Rivas “in
custody” as is required for jurisdiction under the
general habeas statute. We have no doubt that Rivas’s
separation from his life and family in the United States
constitutes a unique hardship, but it does not amount
to the sort of unique restraint needed to sustain a
habeas petition.


                     I. Background
  Rivas is a native and citizen of Mexico. In 1970 he was
admitted into the United States as a lawful permanent
resident. In 1980 a California state court convicted him
of unlawful sexual intercourse with a female under the
age of 18 in violation of section 261.5 of the California
Penal Code—that state’s “statutory rape” offense. But it
was not until 30 years later that federal immigration
authorities sought to remove him based on the convic-
tion. In the meantime, Rivas served in the United States
Navy; married his wife, who is now a lawful permanent
resident as well; fathered four children, all of whom
are United States citizens; and established stable
residency and steady employment in Chicago.
  On November 9, 2009, the DHS issued Rivas a notice
to appear, charging him with removability under 8 U.S.C.
§ 1227(a)(2)(A)(iii) on the ground that his 1980 convic-
tion constituted an aggravated felony. Immigration and
Customs Enforcement (“ICE”) agents took Rivas into
4                                                   No. 11-2246

custody in Chicago and transferred him to an ICE
facility in Lumpkin, Georgia, for detention and removal
proceedings. Rivas’s initial hearing took place before an
IJ on January 12, 2010, during which Rivas acknowl-
edged the 1980 conviction but denied that it constituted
an aggravated felony rendering him removable. The IJ
rejected this argument and sustained the charge of
removability.1
  Rivas subsequently sought relief from removal in the
form of a discretionary waiver of inadmissibility under
former 8 U.S.C. § 1182(c). The IJ gave Rivas 30 days to
apply for this waiver (until February 11, 2010) and sched-
uled a second hearing for February 23, 2010. Rivas failed
to submit an application by the February 11, 2010 dead-
line, but he did on that day move to continue the
February 23, 2010 hearing, and on February 16, 2010,
he filed a late application for relief. For reasons
unknown, the IJ did not see this untimely application,
and on February 17, 2010—six days before the scheduled
hearing—he issued a written decision memorializing
his January 12, 2010 finding that Rivas had committed
an aggravated felony and ordering Rivas removed
to Mexico.



1
  The Ninth Circuit has held that California’s statutory-rape
offense is not an aggravated felony. See Pelayo-Garcia v. Holder,
589 F.3d 1010, 1011 (9th Cir. 2009) (holding that unlawful
sexual abuse of a minor under section 261.5(d) of the Cali-
fornia Penal Code is not categorically an aggravated felony
under 8 U.S.C. § 1101(a)(43)(A)).
No. 11-2246                                               5

  On March 12, 2010, Rivas filed a motion to reopen his
case, and on March 17, 2010, he moved to stay his removal.
The IJ denied the motion to stay on March 24, 2010, and
mistakenly stated that he had already denied the
motion to reopen. Rivas then appealed to the Board of
Immigration Appeals (“BIA”), and the BIA, noting that
the IJ failed to properly consider Rivas’s motion to
reopen, remanded the case to the IJ for a new decision.
On July 28, 2010, the IJ denied Rivas’s motion to reopen,
finding that his application for relief was untimely
and therefore deeming his application waived. The IJ
further noted that Rivas was ineligible for a discre-
tionary waiver of inadmissibility because of his 1980
conviction. About three weeks later, on August 17, 2010,
ICE officials removed Rivas to Mexico. In that three-
week period, Rivas neither moved to stay his removal
nor appealed the removal order itself to the BIA.
   On October 14, 2010, Rivas filed this habeas action
under 28 U.S.C. § 2241 in the Northern District of Illinois,
arguing that he was wrongfully removed by ICE officials
because the removal order was invalid. The district
court dismissed this petition for lack of subject-matter
jurisdiction based on 8 U.S.C. § 1252(a)(5), which makes
review by the appropriate court of appeals the ex-
clusive form of judicial review of a removal order. On
November 5, 2010, Rivas moved the district court to
reconsider its dismissal under Rule 59(e) of the Federal
Rules of Civil Procedure and asked for leave to file an
amended petition under Rule 15(a). In this motion he
clarified that he was not challenging the removal order
itself, but rather the ICE agents’ execution of this or-
6                                              No. 11-2246

der. In particular, Rivas argued that he had a 30-day
period following the IJ’s July 28, 2010 decision to appeal
to the BIA and during that time his removal should have
been automatically stayed. Therefore, he argued, his
removal on August 17, 2010—only three weeks after
July 28, 2010, while the appeal clock was still run-
ning—was unlawful. Rivas maintained that the court
had jurisdiction under 8 U.S.C. § 1252(f)(2) because he
could “show[] by clear and convincing evidence that
the entry or execution of [his removal] order [was] prohib-
ited as a matter of law.”
  The district court denied Rivas’s motion to reconsider
and for leave to amend, once again concluding that multi-
ple jurisdictional bars precluded the court’s considera-
tion of the case. First, the court explained that 8 U.S.C.
§ 1252(g) generally bars all courts from hearing chal-
lenges to the execution of removal orders and that
§ 1252(f)(2) functions only as a limitation on the condi-
tions for granting injunctive relief, not as an independent
grant of jurisdiction. Second, the court noted that even
aside from the jurisdictional bar in § 1252(g), there was
no habeas jurisdiction in the first place because Rivas
was not “in custody” under the terms of 28 U.S.C.
§ 2241(c). Rivas timely appealed.


                     II. Discussion
  We ordinarily review orders denying relief under
Rule 59(e) and leave to amend under Rule 15(a) for
abuse of discretion. Foster v. DeLuca, 545 F.3d 582, 583
(7th Cir. 2008); Neal v. Newspaper Holdings, Inc., 349 F.3d
363, 368 (7th Cir. 2003). But where such motions raise
No. 11-2246                                               7

questions of law, our review is de novo. Sosebee v. Astrue,
494 F.3d 583, 589 (7th Cir. 2007).
  Rivas argues that both the removal order and the ICE
agents’ execution of that order are legally invalid, and
he seeks to be returned to the United States so that he
may appeal the IJ’s removal order to the BIA. These
arguments turn on the procedural adequacy of his
removal proceedings under the relevant immigration
regulations. We agree with the district court that the
habeas petition faces two separate jurisdictional impedi-
ments: First, 8 U.S.C. § 1252(g) prevents district courts
from reviewing the execution of removal orders; and
second, Rivas is not “in custody” under 28 U.S.C. § 2241(c).


A. Judicial Review of Removal Orders, 8 U.S.C. § 1252
  The statutory framework established in 8 U.S.C. § 1252
channels and limits the jurisdiction of the federal courts
over challenges to an alien’s removal order. The general
rule is that “a petition for review filed with an appro-
priate court of appeals in accordance with this section
shall be the sole and exclusive means for judicial review of
an order of removal entered or issued under any provi-
sion of this chapter.” 8 U.S.C. § 1252(a)(5) (emphasis
added). The “appropriate court of appeals” is “the court
of appeals for the judicial circuit in which the immigra-
tion judge completed the proceedings,” id. § 1252(b)(2),
which in this case would be the Eleventh Circuit
8                                                     No. 11-2246

because the IJ’s proceedings occurred in Georgia.2
Neither the Seventh Circuit nor any district court has
jurisdiction to hear a challenge to his removal order.
These provisions formed the basis for the district court’s
initial dismissal of Rivas’s habeas petition.
  Rivas suggests that procedural defects in his removal
proceedings rendered his removal order void from its
inception. He therefore argues that he is not seeking
review of the order, but rather is challenging whether any
such order existed in the first place. 3 Rivas correctly


2
   Rivas would face some steep hurdles on a petition for review
in the Eleventh Circuit. First, 8 U.S.C. § 1252(d)(1) provides
that review of a final order of removal is only available where
the alien has exhausted all administrative remedies, which
means the appeal would need to be directly from the BIA
itself. But because Rivas never appealed his actual removal
order to the BIA, he obviously could not have petitioned for
review from a decision of the BIA. Furthermore, this form
of review is circumscribed for aliens removed on the basis
of having committed an aggravated felony. See 8 U.S.C.
§ 1252(a)(2)(C). For this class of aliens, the appropriate court
of appeals has jurisdiction to review only constitutional
claims and questions of law. See id. § 1252(a)(2)(D).
3
  The government contends that Rivas waived this argument
by failing to raise it before the district court. The usual rule,
of course, is that a party may not raise an issue for the first
time on appeal. Pole v. Randolph, 570 F.3d 922, 937 (7th Cir. 2009).
But that rule has exceptions, such as where jurisdictional
questions are presented. Int’l Travelers Cheque Co. v. BankAm.
Corp., 660 F.2d 215, 225 (7th Cir. 1981). Rivas’s new argument
                                                     (continued...)
No. 11-2246                                                   9

argues that other circuits have recognized a distinction
between a challenge to a removal order and an argument
that no order of removal even existed to be executed.
See Madu v. U.S. Attorney Gen., 470 F.3d 1362, 1367 (11th
Cir. 2006) (“[T]he question presented by Madu’s habeas
petition is whether there is a removal order at all, which . . .
is a different question than whether an extant removal
order is lawful.”); Kumarasamy v. Attorney Gen. of U.S., 453
F.3d 169, 172 (3d Cir. 2006) (“Kumarasamy is not seeking
review of an order of removal. Rather, he claims that
his deportation was illegal because there was no order
of removal.”).
   But the procedural history of Rivas’s case simply
cannot be squeezed into the doctrinal framework of Madu
and Kumarasamy. There is no question that the removal
order in this case exists—indeed, it is an item in the re-
cord. Rivas’s claim is simply that the order itself
was issued without notice to the defendant as
required under 8 C.F.R. §§ 1003.23(b), 1003.26(c). See In re
Bulnes-Nolasco, 25 I & N Dec. 57, 59 (BIA 2009) (“An
in absentia deportation order issued in proceedings of
which the respondent had no notice is voidable from
its inception and becomes a legal nullity upon its rescis-
sion . . . .”). Yet this kind of procedural challenge is
exactly the sort of claim that would need to be raised



3
   (...continued)
is essentially a jurisdictional argument, even if it is bound up
with the merits question of whether his removal order was
valid, so we will consider it.
10                                              No. 11-2246

before the appropriate court of appeals under § 1252(a).
The Northern District of Illinois was not that court, so
it lacked jurisdiction to consider Rivas’s argument.
  Nevertheless, Rivas argues that even if he is unable
to challenge the removal order itself, the execution of his
removal order was invalid because it occurred too soon,
while his time to appeal was still running. This particular
distinction was the basis of his motion to reconsider
and for leave to amend. But here Rivas faces an
equally clear jurisdictional bar to the district court’s
consideration of this question. Section 1252(g) states:
     Except as provided in this section and notwithstanding
     any other provision of law . . . , no court shall
     have jurisdiction to hear any cause or claim by or on
     behalf of any alien arising from the decision or
     action by the Attorney General to commence pro-
     ceedings, adjudicate cases, or execute removal orders
     against any alien under this chapter.
We have explained that this provision “names three
administrative actions—decisions to ‘commence pro-
ceedings, adjudicate cases, or execute removal or-
ders’—and interdicts all judicial review ‘arising from’
those actions, unless some other part of § 1252 allows
review.” Sharif ex rel. Sharif v. Ashcroft, 280 F.3d 786, 787
(7th Cir. 2002). The only kind of review available in
this context is review by the appropriate court of
appeals under § 1252(a). Review by district courts of
these three administrative actions is not otherwise pro-
vided for in the statute and is therefore blocked. Id. So
if Rivas now attempts to characterize his habeas suit as
No. 11-2246                                             11

a challenge to the execution of his removal order, there
can be no doubt that § 1252(g) prevents the district
court from considering this claim.
  Rivas suggests that § 1252(f)(2) creates an exception
to this jurisdictional bar. That provision states that
“[n]otwithstanding any other provision of law, no court
shall enjoin the removal of any alien pursuant to a
final order under this section unless the alien shows
by clear and convincing evidence that the entry or execu-
tion of such order is prohibited as a matter of law.” 8
U.S.C. § 1252(f)(2). Rivas contends that he can show by
clear and convincing evidence that his removal order
was invalid and thus that he falls within this excep-
tion. But to the extent Rivas reads this provision as an
affirmative grant of jurisdiction, he is misreading the
statute. Section 1252(f)(2) puts conditions on the
authority of courts to grant injunctive relief, but it pre-
sumes that courts have jurisdiction to grant such relief
in the first place (as they might, for example, under
§ 1252(a)). It creates an exception to a limitation on
when courts may otherwise grant injunctive relief, not
an exception to the jurisdictional bar of § 1252(g). If
this interpretation were not clear enough from the text
alone, the Supreme Court has specifically held that
§ 1252(f) is “nothing more or less than a limit on injunc-
tive relief” and that “[t]o find in this an affirmative
grant of jurisdiction is to go beyond what the language
will bear.” Reno v. Am.-Arab Anti-Discrimination Comm.,
12                                                 No. 11-2246

525 U.S. 471, 481-82 (1999).4 Sections 1252(a)(5) and
1252(g) together make clear that the district court
lacked jurisdiction to hear Rivas’s habeas petition, so the
exception in § 1252(f) is irrelevant.


B. “In Custody” Requirement, 28 U.S.C. § 2241(c)(3)
  Even aside from the specific jurisdictional limitations
embodied in 8 U.S.C. § 1252, Rivas faces a separate juris-
dictional obstacle under the general habeas statute itself.
A person must be “in custody” of the United States at the
time he files his habeas petition for a district court
to acquire jurisdiction over the action. See 28 U.S.C.
§ 2241(c)(3) (“The writ of habeas corpus shall not extend
to a prisoner unless . . . (3) [h]e is in custody in viola-
tion of the Constitution or laws or treaties of the United
States . . . .”); Maleng v. Cook, 490 U.S. 488, 490-91
(1989). Rivas does not dispute that at present he resides
in Mexico free from any form of custody. He argues,
however, that his forcible removal from the United
States and the permanent bar on his re-entry operate
as severe restraints on his liberty not shared by the
public at large. These restraints, he argues, are sufficient
to meet the “in custody” requirement, particularly be-
cause his removal separated him from his life and
family in the United States.



4
  Reno was interpreting an earlier version of § 1252(f), but the
general point that this provision is not an affirmative grant
of jurisdiction is equally true for the current language.
No. 11-2246                                              13

  We do not doubt the severe hardships that Rivas’s
removal impose upon him and his family. To remove
a lawful permanent resident after 40 years of residency
for a 30-year-old statutory-rape conviction, and to
separate him from his wife and four children in the pro-
cess, is indeed a unique kind of hardship not shared by
the public at large, and perhaps not shared even by
most removed aliens. But this unique hardship simply
does not translate into the kind of unique restraint
needed to meet the “in custody” requirement as it has
been understood in our caselaw. In Samirah v. O’Connell,
335 F.3d 545, 551 (7th Cir. 2003) (“Samirah I”), we held
that an alien living abroad “over whom the United
States exercises no control or responsibility” is not in
custody merely because he was “denied entry” into the
United States. We later reaffirmed this holding, stating
that “[h]abeas corpus is a remedy for people in custody;
exclusion from the United States is not custody.” Samirah
v. Holder, 627 F.3d 652, 661 (7th Cir. 2010) (“Samirah II”).
  Rivas makes no genuine attempt to wrestle with
this adverse authority, relying mostly on the idea that
he has a stronger interest in returning to the United
States than aliens who have always lived abroad. But
while Rivas’s family connections and many years of
lawful residence make his removal a particularly harsh
remedy, they have no bearing on the degree of control
the United States now exercises over him (none), which
is the relevant question for the “in custody” require-
ment. Rivas provides no plausible basis to distinguish
the Samirah cases, and we see no principled means of
doing so. Because Rivas was not in custody when he
14                                                  No. 11-2246

filed his habeas petition, the district court lacked juris-
diction to hear his claim.


                       III. Conclusion
  We reiterate that Rivas’s case is a sympathetic one.
While we do not pass judgment on the merits of his
challenge to his removal, we acknowledge the same
concern articulated by the district court—that in cases
like this one, there is effectively no remedy for what
may have been procedural violations committed by ICE
agents and perhaps other immigration officials in con-
nection with the order of removal. We likewise note
that Rivas has never had a chance to appeal the sub-
stance of his removal order to the BIA and that the IJ
himself was at least partially responsible for creating
confusion in this regard.
  What occurred here hardly inspires confidence in
our immigration authorities. This is especially so where
DHS’s removal efforts are directed at a long-time perma-
nent resident, husband, and father of four who has
served in the military and remained gainfully em-
ployed—on the basis of a 30-year-old statutory-rape
conviction. Counsel for the government noted at oral
argument that BIA procedures allow for discretionary
reconsideration of Rivas’s claims, see 8 C.F.R. § 1003.2,5



5
  Rivas’s counsel stated at oral argument that the BIA takes the
position that it lacks jurisdiction to reopen proceedings after an
                                                    (continued...)
No. 11-2246                                                     15

and that leaves Rivas with at least one potential avenue
for relief. But the district court properly dismissed
Rivas’s habeas petition for lack of jurisdiction.
                                                      A FFIRMED.




5
  (...continued)
alien has been removed. She was presumably referring to
8 C.F.R. § 1003.2(d), which states that “[a] motion to reopen or
a motion to reconsider shall not be made by or on behalf of
a person who is the subject of exclusion, deportation, or
removal proceedings subsequent to his or her departure
from the United States.”
   We note that many circuits have held that § 1003.2(d) is
inconsistent with 8 U.S.C. § 1229a(c)(7)(A), which permits
aliens to file one motion to reopen. See Lin v. U.S. Attorney
Gen., 681 F.3d 1236, 1238 (11th Cir. 2012) (holding as such and
citing cases). Our circuit has taken a slightly different approach;
we have held that § 1003.2(d) itself cannot be read to remove
the BIA’s jurisdiction to consider a removed alien’s motion
to reopen. Marin-Rodriguez v. Holder, 612 F.3d 591, 593-94 (7th
Cir. 2010). On either understanding, however, there would
appear to be no categorical bar to the BIA’s discretion to
reopen Rivas’s case, notwithstanding that Rivas has already
been removed to Mexico.


                              8-1-12